DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Status of Claims
Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-18), the non-transitory computer readable medium (claim 19), and the method (claim 20) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2)). The claim also recite a concept of organizing human activity such as commercial and legal interaction (business relation and sales activity) and managing personal behavior, which falls into “Certain methods of organizing human activity” group. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A network computing system comprising: one or more processors; memory resources to store a set of instructions; wherein the one or more processors access the set of instructions to: communicate, over one or more networks, with (i) a plurality of service provider devices to determine a current location of each service provider device of a plurality of service providers, and (ii) a requester device of a requester to receive a transport request, the transport request specifying at least one of a service start location or service end location; determine, from the current location of each service provider during a given time interval, a quantitative measure of service providers that are available in a given area to provide transport services; determine, for the given area and a given time interval, a default parametric value that is based at least in part on the quantitative measure of service providers; enable each service provider of the plurality of service providers to select a parametric value of multiple possible parametric values for the given area, wherein the multiple possible parametric values include the default parametric value; and arrange transport to fulfill a transport request communicated from the requester device of the requester, including matching a service provider of the plurality of service providers to the transport request, based on a determination that the matched service provider satisfies each of (i) an arrival condition for the transport request of the requester, the arrival condition being based, at least in part, on a current location of the matched service provider and at least one of the service start location or the service end location; and (ii) a service value condition that is indicative of a service value that can be UP-01189US52computed for the matched service provider to fulfill the transport request of the requester; wherein in connection with the one or more processors arranging transport to fulfill the transport request, the one or more processors compute the service value based on the default parametric value, the service start location, and the service end location. Claim 19 and 20 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to network computing system, one or more processors, memory resources to store a set of instructions, communicate, over one or more networks, a requester device of a requester to receive a transport request enable each service provider of the plurality of service providers to select a parametric value, arrange transport to fulfill a transport request communicated from the requester device of the requester, and a non-transitory computer-readable medium. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 6 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.   
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: network computing system, one or more processors, memory resources to store a set of instructions, communicate, over one or more networks, a requester device of a requester to receive a transport request enable each service provider of the plurality of service providers to select a parametric value, arrange transport to fulfill a transport request communicated from the requester device of the requester, and a non-transitory computer-readable medium.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 6) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered, for example, claims 2-9 and 15-18 recite “one or more processor” and claim 18 recite communicating the default parametric value (post-solution acitivity), etc.. The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and certain methods of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7-9, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurt Laetz (US 2016/0209220 A1, hereinafter “Laetz”) in view of Avishai Shoham (US 2017/0365030 A1, hereinafter “Shoham”).
Claims 1/19/20
Laetz teaches:
A network computing system comprising (Fig. 2 illustrates a network computing system): one or more processors (fig. 2 and [0028] describes a computer); memory resources to store a set of instructions; wherein the one or more processors access the set of instructions to: communicate, over one or more networks  (fig. 2 and [0028] illustrate a network of computers and communication devices that can be used to operate and execute a method and system), with … and (ii) a requester device of a requester to receive a transport request, the transport request specifying at least one of a service start location or service end location(fig. 9(a) and [0048] At step 902, a user enters a transportation request to the system, for example, pick-up or drop-off at a specified location, within a specified time window. “One-time preferences” are any trip specific requests or variations from user profiles that the user requests for a trip); determine, from the current location of each service provider during a given time interval, a quantitative measure of service providers that are available in a given area to provide transport services (fig. 9(a) steps 908- and 914 and Fig. 8 illustrate a quantitative measure of service providers that are available in a given area to provide transport services based on location and time interval); determine, for the given area and a given time interval, a [default] parametric value that is based at least in part on the quantitative measure of service providers (fig. 9(a) step 910 describes determining based on route/location and time window, a parametric value that is based at least in part on the quantitative measure of service providers i.e., user preferences ); enable each service provider of the plurality of service providers to select a parametric value of multiple possible parametric values for the given area (fig. 8 and fig. 9(a) step 914 describe a user selection of a parametric value of multiple possible parametric values for the given area (HOME)), and arrange transport to fulfill a transport request communicated from the requester device of the requester, including matching a service provider of the plurality of service providers to the transport request (fig. 8 illustrate a selection of transport to fulfill a transport request communicated from the requester device of the requester, including matching a service provider of the plurality of service providers to the transport request, once a user makes a selection a vehicle is dispatched as illustrated in fig. 9b step 918),
 based on a determination that the matched service provider satisfies each of (i) an arrival condition for the transport request of the requester, the arrival condition being based, at least in part, on a current location of the matched service provider and at least one of the service start location or the service end location (At step 910, the system checks for vehicles available to service the requests in question and generates routes, which include start and end locations and path between the start and end locations, and times along with price, the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include.  fig. 8 further illustrates the condition that need to be satisfied and a set of matches which includes the arrival condition being based, at least in part, on a current location of the matched service provider and at least one of the service start location or the service end location); and (ii) a service value condition that is indicative of a service value that can be UP-01189US52computed for the matched service provider to fulfill the transport request of the requester (fig. 8 further illustrates a service value condition that is indicative of a service value that can be UP-01189US52computed for the matched service provider to fulfill the transport request of the requester); wherein in connection with the one or more processors arranging transport to fulfill the transport request, the one or more processors compute the service value based on the default parametric value, the service start location, and the service end location (para. [0049] At step 910, the system checks for vehicles available to service the requests in question and generates routes, which include start and end locations and path between the start and end locations, and times along with price, the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include. the system at step 920 communicates the ride share request to the occupant(s) in the vehicle along with an offer of a price adjustment. If the offer is accepted by the occupant(s) the system at 922 routes the vehicle to pick up the user. Finally, at step 924 the system generates a financial accounting based upon the cost variables the system designers and operators have selected).
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Shoham teaches: 
(i) a plurality of service provider devices to determine a current location of each service provider device of a plurality of service providers ([0058] providing information about a current location of the respective user or vehicle to ridesharing management server 150. Furthermore, [0026] describes a non-transitory computer readable mediums), 
wherein the multiple possible parametric values include the default parametric value (figures 7 and 9a and para. [0113] describe a breakdown to cost wherein an estimated cost section showing an estimated ride fare amount fur the ride. The cost section may further include an information icon, a selection of which may cause the display of details regarding the estimated cost, such as base fare (default parametric value), estimate toll charges and taxes, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz incorporate the teachings of Shoham to determine a current location of each service provider device of a plurality of service providers and include the default parametric value. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0004].
-
 Claim 2
Laetz teaches: 
The network computing system of claim 1, wherein the one or more processors compute the service value for the transport request upon completion of the matched service provider fulfilling the transport request ((para. [0049] At step 910, the system checks for vehicles available to service the requests in question and generates routes, which include start and end locations and path between the start and end locations, and times along with price, the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include. The system at step 920 communicates the ride share request to the occupant(s) in the vehicle along with an offer of a price adjustment. If the offer is accepted by the occupant(s) the system at 922 routes the vehicle to pick up the user. Finally, at step 924 the system generates a financial accounting based upon the cost variables the system designers and operators have selected).

Claim 3
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Shoham teaches:
The network computing system of claim 2, wherein the one or more processors compute the service value by: monitoring the transport service provided by the matched transport requester until completion (fig. 9B monitoring the transport service provided by the matched transport requester until completion. [0135] Personal meter 980 may include information about real-time fare charge information. For example, ridesharing management server 150 may constantly monitor the location and service status of the vehicle, and calculate fare charges, for example, by performing the processes described above with reference to FIGS. 8A and 8B. The updated fare charge information may then he transmitted to the user device 120A, and may be displayed on the personal meter 980. Personal meter 980 may further include a refresh icon, which may allow the user to refresh the page to display fare charge updates; and an information icon, which may allow the user to access detailed information regarding the fare charge); 

and determine, from monitoring the transport service, at least one of a distance or a time of travel for the matched service provider in providing the transport service (para. [0126] The ridesharing management server may calculate an amount corresponding to a travel distance of the shared portion);
determine a baseline value for the transport service based on at least one of the determined distance or time of travel ([0130] Fare section 910, which may further include subsection 911 indicating details regarding fare charge for the solo portion of the ride, subsection 912 indicating details regarding the shared portion of the ride 912, and subsection 913 indicating details regarding amounts saved due to the shared portion or other ride service parameters set by the user. Subsections 911, 912, and 913 may further include information icons for each charge, through which details of calculation of each individual charge may be displayed to the user. For example, a selection of the information icon corresponding to the shared portion may cause a display of the distance of the shared portion, starting and end point of the shared portion, toll charges involved during the shared portion, and discounts applied for the shared portion);
and determine a service value charge for the transport service based on the baseline value and the selected parametric value of the matched service provide ([0130] Fare section 910, which may further include subsection 911 indicating details regarding fare charge for the solo portion of the ride, subsection 912 indicating details regarding the shared portion of the ride 912, and subsection 913 indicating details regarding amounts saved due to the shared portion or other ride service parameters set by the user. Subsections 911, 912, and 913 may further include information icons for each charge, through which details of calculation of each individual charge may be displayed to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz incorporate the teachings of Shoham to monitor the transport service provided by the matched transport requester until completion and determine a service value charge for the transport service based on the baseline value and the selected parametric value of the matched service provide. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0004].

Claim 4
Laetz teaches: 
The network computing system of claim 2, wherein the one or more processors compute the service value for the transport request as an estimate, before the transport service is initiated or confirmed (figure 8 illustrate a list of the service values for the transport request as an estimate, before the transport service is initiated or confirmed).

Claim 7
Laetz teaches: 
The network computing system of claim 1, wherein the one or more processors determine the default parametric value based at least in part on a selected parametric value of multiple service providers that are available in the given area at the given time interval to provide transport services (figure 8 illustrate a list of parametric value of multiple service providers that are available in the given area at the given time interval to provide transport services. [0049] System constraints include the number and size of the vehicles available in the groups of which the users of interest are members. At step 910, the system checks for vehicles available to service the requests in question and generates routes, which include start and end locations and path between the start and end locations, and times along with price, the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include).

Claim 8
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Shoham teaches:  
The network computing system of claim 1, wherein the one or more processors determine the service value condition based on the default parametric value (figures 7 and 9a and para. [0113] describe a breakdown to cost wherein an estimated cost section showing an estimated ride fare amount fur the ride. The cost section may further include an information icon, a selection of which may cause the display of details regarding the estimated cost, such as base fare (default parametric value), estimate toll charges and taxes, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz incorporate the teachings of Shoham to determine the service value condition based on the default parametric value. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0004].

Claim 9
Laetz teaches: 
The network computing system of claim 8, wherein the one or more processors execute the instructions to: in response to receiving the transport request, determine the service value condition to be based on the default parametric value if one or more service providers satisfy the arrival condition and have respective selected parametric values that are equal to or less than the default parametric value; else determine the service value condition to be based on a lowest selected parametric value amongst one or more service providers that satisfy the arrival condition (fig. 8 describes a set of condition with arrival condition to be specified time and location, while option B illustrates the lowest parametric value amongst one or more service providers that satisfy the arrival condition. [0049] System constraints include the number and size of the vehicles available in the groups of which the users of interest are members. At step 910, the system checks for vehicles available to service the requests in question and generates routes, which include start and end locations and path between the start and end locations, and times along with price, the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include Examiner Note: the claim recite an alternative list between two option thereby at least one is required. See MPEP 2173.05(h)).

Claim 13
Laetz teaches: 
The network computing system of claim 12, wherein the service value condition includes a second determination that the selected parametric value of the matched service provider satisfies another condition as between the selected parametric value of the multiple candidate service providers (para. [0049]  the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include. Fig. 8 describe the service value condition includes a second determination that the selected parametric value of the matched service provider satisfies another condition as between the selected parametric value of the multiple candidate service, for example option A represents a service value for an unshared vehicle in contrast option B represents a service value for an shared vehicle, wherein the shared and unshared option is the second determination).

Claim 14
Laetz teaches: 
The network computing system of claim 13, wherein the second determination includes one of (i) the selected parametric value of the matched service provider being a lowest of the selected parametric values of the matched service providers, or (ii) the selected parametric value of the matched service provider being less than an average of the selected parametric value of the matched service providers (fig. 8 illustrate a set of option wherein the parametric value of the matched service provider (option b) being a lowest of the selected parametric values of the matched service providers based on being shared vehicle. [0049] The user at step 914 selects whether they are willing to share a ride. The system at 916 determines the user's response and at 918 responds by identifying and dispatching a vehicle for routing to the user if the user selects a non-occupied vehicle and then returns to step 908. If the user wishes to share a vehicle on the route in question with any other users, the system at step 920 communicates the ride share request to the occupant(s) in the vehicle along with an offer of a price adjustment.  Examiner Note: the claim recite an alternative list between two option thereby at least one is required. See MPEP 2173.05(h)).

Claim 15
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Shoham teaches:
The network computing system of claim 1, wherein the one or more processors enable each service provider of the plurality of service providers to select the parametric value by enabling each service provider to select at least one of (i) a fixed parametric value, or (ii) a dynamic parametric value, wherein the dynamic parametric value is based on or equal to the default parametric value (fig. 7 and [0113] Fare section 730 may further include an estimated cost section showing an estimated ride fare amount for the ride. The cost section may further include an information icon, a selection of which may cause the display of details regarding the estimated cost, such as base fare, estimate toll charges and taxes, etc. fig. 9B monitoring the transport service provided by the matched transport requester until completion. [0135] Personal meter 980 may include information about real-time fare charge information. For example, ridesharing management server 150 may constantly monitor the location and service status of the vehicle, and calculate fare charges, for example, by performing the processes described above with reference to FIGS. 8A and 8B. The updated fare charge information may then he transmitted to the user device 120A, and may be displayed on the personal meter 980. Personal meter 980 may further include a refresh icon, which may allow the user to refresh the page to display fare charge updates; and an information icon, which may allow the user to access detailed information regarding the fare charge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz incorporate the teachings of Shoham to select the parametric value by enabling each service provider a dynamic parametric value, wherein the dynamic parametric value is based on or equal to the default parametric value. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0004].

Claim 17
Laetz teaches: 
The network computing system of claim 1, wherein the one or more processors enable one or more of the plurality of service providers to select multiple parametric values, each parametric value being for a type of transport service that the one or more service providers is capable of providing (para. [0049] the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include, wherein such amenities are amenities offered by service providers, for example fig. 8 illustrates a list of service providers with a parametric value each parametric value being for a type of transport service that the one or more service providers is capable of providing).

Claim 18
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Shoham teaches:
The network computing system of claim 1, wherein the one or more processors repeatedly determine the default parametric value over successive time UP-01189US55intervals, and communicate the default parametric value to the service provider device of each service provider of the plurality of service providers during each time interval of the successive time intervals (fig. 7 and [0113] Fare section 730 may further include an estimated cost section showing an estimated ride fare amount for the ride. The cost section may further include an information icon, a selection of which may cause the display of details regarding the estimated cost, such as base fare, estimate toll charges and taxes, etc. fig. 9B monitoring the transport service provided by the matched transport requester until completion. [0135] Personal meter 980 may include information about real-time fare charge information. For example, ridesharing management server 150 may constantly monitor the location and service status of the vehicle, and calculate fare charges, for example, by performing the processes described above with reference to FIGS. 8A and 8B. The updated fare charge information may then he transmitted to the user device 120A, and may be displayed on the personal meter 980. Personal meter 980 may further include a refresh icon, which may allow the user to refresh the page to display fare charge updates; and an information icon, which may allow the user to access detailed information regarding the fare charge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz incorporate the teachings of Shoham to repeatedly determine the default parametric value over successive time UP-01189US55intervals, and communicate the default parametric value to the service provider device of each service provider of the plurality of service providers during each time interval of the successive time intervals. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0004].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz  in view of Shoham, as applied in claim 1, and further in view of  Billy Jay Junior Smart (US 2016/0210675 A1, hereinafter “Smart”).
Claim 5
While Laetz teaches  the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include as described in [0049], while Shoham teaches factors that contribute to cost for example, a selection of the information icon corresponding to the shared portion may cause a display of the distance of the shared portion, starting and end point of the shared portion, toll charges involved during the shared portion, and discounts applied for the shared portion as illustrated in figure 9(a), however they do not explicitly teach the following, however analogous art in the field of ride share Smart teaches:
The network computing system of claim 1, wherein the one or more processors determine the default parametric value based at least in part on an estimated number of service providers that are available in the given area at the given time interval to provide transport services (para. [0064] the cost of the product/service may be adjusted based on factors such as supply/demand, location, date/time of day, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz and Shoham incorporate the teachings of Smart to determine the default parametric value based at least in part on an estimated number of service providers that are available in the given area at the given time interval to provide transport services. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0017].

Claim 6
While Laetz teaches  the price being the currency amount the program calculates as being attributed to a certain transportation option, which might be calculated to include direct and indirect costs and costs attributable to user preferences such as, ride-sharing vs. riding alone, amenities in the vehicle such as entertainment features, the time the trip is initiated, the type of vehicle, user requested variations to the route, and other costs the designers and operators of the system might choose to include as described in [0049], while Shoham teaches factors that contribute to cost for example, a selection of the information icon corresponding to the shared portion may cause a display of the distance of the shared portion, starting and end point of the shared portion, toll charges involved during the shared portion, and discounts applied for the shared portion as illustrated in figure 9(a), however they do not explicitly teach the following, however analogous art, in the field of ride share, Smart teaches:
The network computing system of claim 5, wherein the one or more processors determine the default parametric value based at least in part on a number of requesters that are in the given area during the given time interval, and comparing the estimated number of service providers with an estimated number of requesters (para. [0064] the cost of the product/service may be adjusted based on factors such as supply/demand, location, date/time of day, etc. This may be done algorithmically (e.g. based on distance, number of passengers and/or amount of luggage for a taxi, cost of ingredients/time of day for restaurant meals)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz and Shoham incorporate the teachings of Smart to determine the default parametric value based at least in part on a number of requesters that are in the given area during the given time interval, and comparing the estimated number of service providers with an estimated number of requesters. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0017].

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz  in view of Shoham, as applied in claim 1, and further in view of Yangli Hector Yee (US 2018/0018683 A1, hereinafter “Yee”).
Claim 10
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art, in the field of ride share, Yee teaches:  
The network computing system of claim 1, wherein the service value condition includes a determination that the selected parametric value of the service provider is less than or equal to the default parametric value (para. [0124] describes pricing model, wherein data point 900 represents the current likelihood of the subject listing receiving a transaction request at its current price. Minimum and maximum price indicate the upper and lower limits of test prices in the demand model 320. These maximum 905 and minimum 915 limits may be set by the manager of the listing or generated by the pricing module 213 to confine the model to a reasonable set of price values. Alternatively a separate minimum and maximum maybe give provided by the user and by the pricing module 213. In embodiments, where there are two sets of the minima and maxima the minimum and maximum specified by the host takes priority over the minimum and maximum specified by the pricing module 213).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz and Shoham incorporate the teachings of Yee to ensure that the service value condition includes a determination that the selected parametric value of the service provider is less than or equal to the default parametric value. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0030].

Claim 11
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Yee teaches:  
The network computing system of claim 1, wherein the service value condition includes a determination that the computed service value that will be charged to the requester for the transport service is less than a maximum amount specified by the requester (para. [0124] describes pricing model, wherein data point 900 represents the current likelihood of the subject listing receiving a transaction request at its current price. Minimum and maximum price indicate the upper and lower limits of test prices in the demand model 320. These maximum 905 and minimum 915 limits may be set by the manager of the listing or generated by the pricing module 213 to confine the model to a reasonable set of price values. Alternatively a separate minimum and maximum maybe give provided by the user and by the pricing module 213. In embodiments, where there are two sets of the minima and maxima the minimum and maximum specified by the host takes priority over the minimum and maximum specified by the pricing module 213).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz and Shoham incorporate the teachings of Yee to ensure that the service value condition includes a determination that the computed service value that will be charged to the requester for the transport service is less than a maximum amount specified by the requester. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0030].

Claim 12
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Yee teaches:  
The network computing system of claim 1, wherein the service value condition includes a first determination that a selected parametric value of each service provider of multiple candidate service providers that is available to fulfill the transport request of the requester is greater than the default parametric value (para. [0124] describes minimum and maximum price indicate the upper and lower limits of test prices in the demand model 320. These maximum 905 and minimum 915 limits may be set by the manager of the listing or generated by the pricing module 213 to confine the model to a reasonable set of price values. Alternatively a separate minimum and maximum maybe give provided by the user and by the pricing module 213).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz and Shoham incorporate the teachings of Yee to ensure that the service value condition includes a first determination that a selected parametric value of each service provider of multiple candidate service providers that is available to fulfill the transport request of the requester is greater than the default parametric value. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0030].

Claim 16
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Shoham teaches:  
the parametric value by enabling each service provider to select a dynamic parametric value that is based on or equal to the default parametric value, ([0113] wherein the estimated cost is based on base fare);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz incorporate the teachings of Shoham to enabling each service provider to select a dynamic parametric value that is based on or equal to the default parametric value. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0004].
While Laetz teaches calculated best matches to fulfill the user request using vehicles available based upon the groups the user is an owner/member of. The matches reflect the availability of vehicles that match the time, route, personal preferences, and other search criteria, and the user is presented with a cost and service selection for the trip as illustrated in figure 8, it does not explicitly teach the following, however analogous art in the field of ride share Yee teaches:  
The network computing system of claim 1, wherein the one or more processors enable each service provider of the plurality of service providers to select the parametric value by enabling each service provider to select a dynamic parametric value that is based on or equal to the default parametric value, with a minimum value that is specified by the service provider ([0124] describes pricing model, wherein data point represents the current likelihood of the subject listing receiving a transaction request at its current price. Minimum and maximum price indicate the upper and lower limits of test prices in the demand model. These maximum 905 and minimum 915 limits may be set by the manager of the listing or generated by the pricing module 213 to confine the model to a reasonable set of price values. Alternatively a separate minimum and maximum maybe give provided by the user and by the pricing module 213. In embodiments, where there are two sets of the minima and maxima the minimum and maximum specified by the host takes priority over the minimum and maximum specified by the pricing module 213).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Laetz and Shoham incorporate the teachings of Yee to enable each service provider of the plurality of service providers to select the parametric value by enabling each service provider to select a dynamic parametric value that is based on or equal to the default parametric value, with a minimum value that is specified by the service provider. Doing so would help provide efficient ridesharing management, enhanced flexibility and user experience, and optimal vehicle utilization [0030].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060136254 A1
System And Method For Dispatching Transportation To Persons Who Want Transportation

Greenstein; Mark
US 20150095198 A1

SYSTEMS AND METHODS FOR ALTERING TRAVEL ROUTES WITH A TRANSACTION LOCATION

Eramian; David Edward


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683